EDGERTON, Circuit Judge.
I concur in Judge Prettyman’s opinion, though I think it would be possible to base affirmance on another theory. D. C. Code (1940) § 19—202, which we quote in footnote 1, provides that no bequest to a religious sect shall be valid “unless the same shall be made at least one calendar month before the death of the testator.” In my opinion it would not be unreasonable to hold that this restricts only the making of wholly or partly new bequests, not the mere restatement of existing ones, and that the residuary clause in the will of July 14 is therefore valid.